Exhibit 10.18
EXECUTION COPY
AMENDMENT NO. 2
Dated as of January 21, 2011
to
CREDIT AGREEMENT
Dated as of March 15, 2010
     THIS AMENDMENT NO. 2 (this “Amendment”) is made as of January 21, 2011 by
and among Kendle International Inc., an Ohio corporation (the “Borrower”), the
financial institutions listed on the signature pages hereof and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent’), under that
certain Credit Agreement dated as of March 15, 2010 by and among the Borrower,
the Lenders and the Administrative Agent as amended by Amendment No. 1 to Credit
Agreement, dated as of April 27, 2010 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement.
     WHEREAS, the Borrower has requested that the requisite Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement;
     WHEREAS, the Borrower, the Lenders party hereto and the Administrative
Agent have so agreed on the terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of the premises set forth above, the terms
and conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.
Amendments to the Credit Agreement. Effective as of the date of satisfaction of
the conditions precedent set forth in Section 2 below, the parties hereto agree
that the Credit Agreement is hereby amended as follows:
The following definitions are hereby added to Section 1.01 of the Credit
Agreement in their appropriate alphabetical order therein:
“ “2010 Restructuring Charge Add-Back” means restructuring charges incurred by
the Borrower and its Subsidiaries in the second, third and fourth quarters of
its 2010 fiscal year in an aggregate amount not to exceed $1,500,000.”
“ “Project I Add-Back” means (i) cash charges incurred by the Borrower and its
Subsidiaries in an aggregate amount not to exceed $6,400,000, and (ii) non-cash
charges incurred by the Borrower and its Subsidiaries in an aggregate amount not
to exceed $2,700,000, each incurred in connection with Project I.”
The definition of “Consolidated EBITDA” set forth in Section 1.01 of the Credit
Agreement is hereby amended to add the following sentence at the end thereof:
          “Solely for purposes of calculating the Total Leverage Ratio, the
Consolidated Interest Coverage Ratio and the Senior Secured Leverage Ratio,
Consolidated EBITDA shall be calculated by adding thereto, in each case in the
period incurred and only to the extent (and in the same proportion) deducted in
determining Consolidated Net Income for the relevant period, the 2010
Restructuring Add-Back and the Project I Add-Back.”





--------------------------------------------------------------------------------



 



Section 6.10(a) of the Credit Agreement is hereby restated in its entirety as
follows:
          “(a) Maximum Total Leverage Ratio. Permit the Total Leverage Ratio,
for (i) the Test Period ending on March 31, 2010, to exceed 4.25 to 1.00,
(ii) for the Test Periods ending on June 30, 2010 or September 30, 2010, to
exceed 4.50 to 1.00, (iii) for the Test Periods ending on December 31, 2010,
March 31, 2011, June 30, 2011 or September 30, 2011, to exceed 4.65 to 1.00 and
(iv) for any Test Period ending on or after December 31, 2011, to exceed 4.25 to
1.00.”
Conditions of Effectiveness. The effectiveness of this Amendment is subject to
the conditions precedent that the Administrative Agent shall have received
(i) counterparts of this Amendment duly executed by the Borrower, the Required
Lenders and the Administrative Agent, (ii) counterparts of the Consent and
Reaffirmation attached as Exhibit A hereto duly executed by the Subsidiary
Guarantors, and (iii) payment and/or reimbursement of the Administrative Agent’s
and its affiliates’ fees and expenses (including, to the extent invoiced on or
prior to the date hereof, fees and expenses of counsel for the Administrative
Agent) in connection with this Amendment and the other Loan Documents and
payable by the Borrower pursuant to the Credit Agreement.
Representations and Warranties of the Borrower. The Borrower hereby represents
and warrants as follows:
This Amendment and the Credit Agreement as modified hereby constitute legal,
valid and binding obligations of the Borrower and are enforceable against the
Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
As of the date hereof and after giving effect to the terms of this Amendment,
(i) no Default shall have occurred and be continuing, and (ii) the
representations and warranties of the Borrower set forth in the Credit Agreement
are true and correct, except for representations and warranties made with
reference solely to an earlier date in which case such representations and
warranties shall have been true and correct as of such earlier date.
Reference to and Effect on the Credit Agreement.
Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.
Each Loan Document and all other documents, instruments and agreements executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified and confirmed.
Except with respect to the subject matter hereof, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.
Governing Law. This Amendment shall be construed in accordance with and governed
by the law of the State of New York.
Headings. Section headings in this Amendment are included herein for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.
Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
[Signature Pages Follow]





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and
year first above written.

            KENDLE INTERNATIONAL INC.,
as the Borrower
      By:         Name:       Title:      

Signature Page to Amendment No. 2 to
Credit Agreement dated as of March 15, 2010
Kendle International Inc.



 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as the Swingline Lender, as
the Issuing Bank and as Administrative Agent
      By:         Name:       Title:      

Signature Page to Amendment No. 2 to
Credit Agreement dated as of March 15, 2010
Kendle International Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Consent and Reaffirmation
     Each of the undersigned hereby acknowledges receipt of a copy of the
foregoing Amendment No. 2 to the Credit Agreement (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among Kendle International Inc., an Ohio corporation (the
“Borrower”), the Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”), which Amendment No. 2 is dated as of January 21,
2011 and is by and among the Borrower, the financial institutions listed on the
signature pages thereof and the Administrative Agent (the “Amendment”).
Capitalized terms used in this Consent and Reaffirmation and not defined herein
shall have the meanings given to them in the Credit Agreement. Without in any
way establishing a course of dealing by the Administrative Agent or any Lender,
each of the undersigned consents to the Amendment and reaffirms the terms and
conditions of the Subsidiary Guaranty and any other Loan Document executed by it
and acknowledges and agrees that the Subsidiary Guaranty and each and every such
Loan Document executed by the undersigned in connection with the Credit
Agreement remains in full force and effect and is hereby reaffirmed, ratified
and confirmed. All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.
Dated as of January 21, 2011
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed
as of the day and year above written.

              AAC CONSULTING GROUP, INC.   ACER/EXCEL INC.
 
           
By:
      By:    
 
            Name:   Name: Title:   Title:
 
            KENDLE AMERICAS HOLDING INC.   KENDLE AMERICAS INVESTMENT INC.
 
           
By:
      By:    
 
            Name:   Name: Title:   Title:
 
            KENDLE AMERICAS MANAGEMENT INC.   KENDLE INTERNATIONAL CPU LLC
 
           
By:
      By:    
 
            Name:   Name: Title:   Title:
 
            KENDLE DELAWARE LLC   KENDLE NC LLC
 
           
By:
      By:    
 
            Name:   Name: Title:   Title:

 